Third District Court of Appeal
                                State of Florida

                         Opinion filed December 21, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-1170
                          Lower Tribunal No. 15-16516
                              ________________

              Magdaline Farone and Marianna Feckanin,
                                    Appellants,

                                         vs.

                   Hellmann Worldwide Logistics, Inc.,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Antonio Marin,
Judge.

     Hamilton, Miller & Birthisel, LLP, Michelle Delancy and Ashlee A.
Pouncy, for appellants.

      Spector Rubin, P.A. and Robert M. Borak, for appellee.


Before SALTER, FERNANDEZ and LOGUE, JJ.

      PER CURIAM.

      Magdaline Farone and Marianna Feckanin appeal from a Contempt Order.

We affirm the order, but reverse the trial court’s imposition of a $15,000 coercive
civil sanction for which the court failed to find that the parties had the ability to

pay. See Creative Choice Homes, II, LTD. v. Keystone Guard Servs., Inc., 137 So.

3d 1144, 1146-47 (Fla. 3d DCA 2014).




                                         2